FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS SCHUSTER,                                 No. 10-17597

               Petitioner - Appellant,           D.C. No. 1:07-cv-00903-AWI

  v.
                                                 MEMORANDUM *
J. F. SALAZAR, CVSP Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       California state prisoner Thomas Schuster appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging the

Board of Parole Hearings’ (“Board”) decision denying him parole. We dismiss.

       By order dated April 21, 2011, this court summarily affirmed the district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court on the only claim certified for appeal: whether the denial of parole based on

the “some evidence” rule violated Schuster’s due process rights. In supplemental

briefing, Schuster contends that the Board’s denial of parole violates the terms of

his plea agreement. We construe Schuster’s supplemental brief as a motion to

expand the certificate of appealability. The record does not support Schuster’s

argument that he was promised that he would be granted parole. Therefore,

because Schuster has not made a substantial showing of the denial of a

constitutional right as to this claim, Schuster’s motion is denied. See 28 U.S.C.

§ 2253(c)(2); 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th

Cir. 1999) (per curiam).

      DISMISSED.




                                          2                                    10-17597